985 F.2d 553
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Percy L. HENRY, Plaintiff-Appellant,v.Gil INGRAM, Regional Director;  Patrick Whalen, Warden;Bill Stuby, Associate Warden;  Frank Brooks, FactoryManager;  Keith Davis, Business Manager;  Clara Hughes, CostAccountant;  Patrick Mealy, Supervisory Contract Specialist,Defendants-Appellees.
No. 92-7047.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 15, 1993Decided:  February 8, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-44-R)
Percy L. Henry, Appellant Pro Se.
Robert William Jaspen, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, PHILLIPS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Percy L. Henry appeals from the district court's order denying relief in this Bivens-type action.   See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Henry v. Ingram, No. CA-92-44-R (E.D. Va.  Aug. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because Henry was terminated from his job, instead of merely losing benefits associated with that job, the applicable regulation is 28 C.F.R. § 345.12(d) (1991)